941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Abdul Q. KHAN, Plaintiff-Appellant,v.J. TANNER, Rico Picarriello, Wayne Howland, NorthernVirginia Association of Realtors, Defendants-Appellees,andGloria Beal, Defendant.
No. 90-1131.
United States Court of Appeals, Fourth Circuit.
Submitted July 17, 1991.Decided Sept. 9, 1991.As Amended Sept. 9, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Claude M. Hilton, District Judge.  (CA-89-1640-A)
Abdul Q. Khan, appellant pro se.
Christine Hope Perdue, Thomas John Cawley, Charles F. Martel, Hunton & Williams, Fairfax, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Abdul Q. Khan appeals the district court's grant of summary judgment to the defendants in his employment discrimination suit.   Because we find that the district court did not err by awarding summary judgment, we affirm.


2
In his November 1989 complaint, Khan claimed that while he worked as a mailroom clerk for the Northern Virginia Association of Realtors (NVAR) between September and November 1988, he was victimized by discrimination based on his national origin, race, and age.   The record clearly establishes that during the short time Khan was employed by NVAR, he failed to fulfill NVAR's performance expectations and was not able to get along with his co-workers, including his superiors.   As the district court correctly pointed out, it is clear that these two deficiencies, and not any discriminatory animus harbored by NVAR, motivated the various employment actions NVAR took against Khan, including his November 1988 dismissal.


3
Summary judgment is appropriate when a plaintiff has not produced any evidence showing that the proffered reasons for the disputed employment action were pretextual.   Wright v. National Archives & Records Service, 609 F.2d 702 (4th Cir.1979).   Here, because Khan produced no evidence that the proffered reasons for the employment actions taken against him were pretextual, the district court properly granted summary judgment to the defendants.


4
In conclusion, we affirm the district court's award of summary judgment to the defendants.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*


5
AFFIRMED.



*
 We deny Khan's motion for appointment of counsel